849 F.2d 605Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond R. LATHAM, Plaintiff-Appellant,v.Norma GLUCKSTERN, Director, Patuxent Institution;  CalvinLightfoot, Acting Secretary, Public Safety & CorrectionalServices;  Franicis L. Carney, Clinical Coordinator;  DevonBrown, Unit II Chairperson;  Dianna Deford, Social Worker;Isaac J. Yohannas, Psychologist;  Jay Casey, Psychologist;Susan Strausburg, Social Worker;  John J. Murry, ChairmanEvaulation Team;  Fred S. Berlin, Psychiatrist, Defendants-Appellees.
No. 87-6625.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 14, 1988.Decided:  June 9, 1988.

Before K.K. HALL, JAMES DICKSON PHILLIPS and MURNAGHAN, Circuit Judges.
Raymond R. Latham, appellant pro se.
Stephanie Judith Lane-Weber, Assistant Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Appellant's motions for the production of documents and the appointment of counsel are denied.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Latham v. Gluckstern, C/A No. 0416-1 (D.Md. Aug. 5, 1987).


2
AFFIRMED.